Exhibit 10.17
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is entered into and made effective
as of the date on which all Parties have executed the Settlement Agreement (the
“Effective Date”), by and between EPIR Technologies, Inc., an Illinois
corporation (“EPIR”), Sivananthan Laboratories, Inc, an Illinois corporation
(“Labs”), Sivalingam Sivananthan, a resident of Illinois (“Dr. Sivananthan”),
and Sunovia Energy Technologies, Inc., a Nevada corporation (“Sunovia”).  EPIR,
Labs, Dr. Sivananthan and Sunovia are sometimes referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”
 
RECITALS
 
WHEREAS, EPIR and Sunovia entered into a Research, Development and Supply
Agreement on November 1, 2007, which agreement was amended and restated on
January 24, 2008, and again amended on April 15, 2009 (such agreement and all
amendments and ancillary documents, including but not limited to the
Sunovia-EPIR Advanced Photovoltaic Technology Development Program and Program
Technical Validation Plan, are referred to collectively herein as the “RDS
Agreement”);
 
WHEREAS, EPIR and Sunovia entered into a Stock Purchase Agreement on January 24,
2008 (the “Stock Purchase Agreement”);
 
WHEREAS, on April 15, 2009, Sunovia and EPIR entered into a Common Stock
Purchase Warrant agreement, pursuant to which EPIR is entitled to purchase
25,000,000 shares of Sunovia common stock (the “Warrant”);
 
WHEREAS, on December 3, 2009, EPIR issued shares of Labs to EPIR shareholders as
a part of the Labs Spin Off, including but not limited to Sunovia;
 
WHEREAS, certain disputes have arisen between the Parties with respect to the
RDS Agreement, the Stock Purchase Agreement, the Warrant, the Labs Spin Off and
the parties’ relationships and performances under the various agreements by and
between them (collectively, the “Disputes”);
 
WHEREAS, on August 6, 2010, EPIR asserted certain claims against Sunovia arising
from and relating to the Disputes in the United States District Court for the
Northern District of Illinois in the case captioned EPIR Technologies, Inc. v.
Sunovia Energy Technologies, Inc., Case No. 10 C 4949 (the “Litigation”);
 
WHEREAS, on August 17, 2010, Sunovia asserted certain counterclaims in the
Litigation against EPIR, Labs and Dr. Sivananthan arising from and relating to
the Disputes; and
 
WHEREAS, the Parties now wish to enter into this Agreement to avoid further
expenditures of financial, managerial and other resources in connection with the
pursuit and defense of the Disputes and the Litigation and to resolve the
various claims threatened before the Litigation was filed and asserted in the
Litigation against each other.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
TERMS AND CONDITIONS
 
1. Return of the Parties’ Respective Shareholdings.  Within seven (7) days from
Dismissal of the Litigation by EPIR, Sunovia shall transfer or cause to be
transferred, without further consideration: (1) all shares of EPIR common stock
held by it or any of its subsidiaries as of the Effective Date to EPIR (such
number of shares shall be at least 20,220,000 shares of such stock); (2) all
shares of Labs common stock held by it or any of its subsidiaries as of the
Effective Date to Labs (such number of shares shall be at least  20,220 shares
of such stock).  Within seven (7) days from the Dismissal of the Litigation by
Sunovia, EPIR and Labs will return all shares of Sunovia common stock held by
them as of the Effective Date to Sunovia (such number of shares shall be at
least  69,105,829   shares of such stock).  Sunovia, EPIR and Labs represent and
warrant that they have not sold, pledged or otherwise transferred any interest
in, nor have they purported to sell, pledge or otherwise transfer or grant any
interest in the securities to be transferred to the other Parties pursuant to
this Section
 
2. Cancellation of the Warrant. The Warrant is hereby terminated in its entirety
as of the Effective Date and, from and after the Effective Date, shall be null
and void and of no further force or effect.  Within seven (7) days of the
Effective Date, EPIR will deliver to Sunovia the original of the Warrant for
cancellation by Sunovia.  EPIR hereby represents and warrants that it has not
sold, pledged or otherwise transferred any interest in, nor has it purported to
sell, pledge or otherwise transfer or grant any interest in, or to exercise, the
Warrant or the securities underlying such Warrant.
 
3. Transfer of Shares by Certain Employees.  Subject to the provisions of this
Section 3, on and after the Effective Date, Sunovia shall permit the transfer of
shares of Sunovia common stock acquired by purchase, transfer or other means by
any of EPIR’s or Labs’ present and former employees and related persons
identified on Exhibit B, attached hereto and made a part hereof, consistent with
SEC rules and regulations upon request by the holder of such shares. (The shares
referenced in the first sentence of this Section 3 are hereinafter collectively
referred to as the “Purchased Employee Shares”.) Any person requesting a
transfer of Purchased Employee Shares shall comply with the procedures applied
with respect to other Sunovia shareholders regarding the transfer of restricted
stock; in addition, each holder of Purchased Employee Shares shall be permitted
to transfer, in any three-month period, a maximum number of shares equal to the
average weekly trading volume of Sunovia’s common stock on the Over-the-Counter
Bulletin Board.  All Purchased Employee Shares shall remain restricted pursuant
to the terms of this Section until and unless they are transferred in accordance
with the terms of this Section. Sunovia further represents and warrants that it
will not in the future contend or permit its Transfer Agent to contend that any
such present or former employees or related persons are unable to transfer their
shares in Sunovia or that restrictions on the transfer of their shares cannot be
removed solely as a result of their relationship with EPIR or Labs, except as
provided for in this Section 3.  The Parties agree that any such present or
former employees or related persons are intended third party beneficiaries of
this Agreement and are entitled to rely upon all rights, representations,
warranties, and covenants made by Sunovia herein to the same extent as if such
present or former employees or related persons were a party hereunder.  The
transfer of shares and removal of restrictions on shares pursuant to Section 3
shall be in compliance with all SEC rules and regulations.
 
4. Termination of RDS Agreement and Stock Purchase Agreements.  To the extent
not already done so, each of the RDS Agreement and Stock Purchase Agreement is
hereby terminated in its entirety as of the Effective Date and none of the
obligations set forth therein, including those surviving termination pursuant to
Section 3.5 of the RDS Agreement, will be binding on the Parties.  There will be
no lingering effects or commitments, whatsoever, related to the RDS Agreement or
the Stock Purchase Agreement.
 
5. Dismissal of the Litigation. Within seven (7) days of the Effective Date, the
Parties will cause a Stipulation of Dismissal With Prejudice (substantially in
the form attached hereto as Exhibit A) to be filed in the Litigation with the
United States District Court for the Northern District of Illinois seeking entry
of an Order of Dismissal with Prejudice.
 
6. Patent Revenue Sharing.
 
(a) Independent License or Sale of Patent.  If EPIR licenses or sells the patent
rights with respect to U.S. Patent Application 12/261,827 (the “‘827 Patent
Application”) independent of any other right or asset, EPIR will pay Sunovia 50%
of any gross revenues received with respect to such license or sale within
thirty (30) days of the receipt of the gross revenues.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) License or Sale of Patent with other Assets.  If the ‘827 Patent Application
is licensed or sold together with other assets or included as part of a sale of
a 50% or more of the then outstanding voting securities of EPIR, EPIR will, in
good faith, assess the value obtained with respect to the license or sale of the
‘827 Patent Application and the other assets included in such license or sale so
as to determine what net revenues should be used to calculate the revenue share
to be paid to Sunovia.  If the sale of EPIR securities triggers the revenue
sharing provisions of this Section 6(b), the payment of the revenue share
outlined herein will constitute full and complete satisfaction of the revenue
sharing provisions provided for herein and such obligations will be deemed
terminated and no longer applicable to EPIR or any other party.
 
(c) EPIR shall not transfer the ‘827 Patent Application or any rights to the
technology described therein to any related party without the consent of Sunovia
or to any third party except in accordance with a license or sale of the Patent
for due consideration. In addition, if at any time EPIR determines not to defend
or prosecute the ‘827 Patent Application, it shall promptly notify Sunovia, and
Sunovia shall have the sole right to defend or prosecute the Patent Application.
In that case, upon request by Sunovia, EPIR shall execute such assignment
documentation as may be reasonably necessary to permit Sunovia to exercise all
of the rights that EPIR would otherwise have with respect to prosecuting and
defending the Patent.
 
7. Public Announcement.   The Parties agree to issue the joint press release
attached hereto as Exhibit C promptly upon execution of this Agreement. The
Parties further agree that, except to the extent required by law, neither party
shall disclose to third parties the  terms of this Agreement.
 
8. Confidentiality.  Each Party shall return all Confidential Information (as
defined in the RDS Agreement) and any other written material containing or
reflecting any information in the Confidential Information of the other Party
received under the RDS Agreement to the Party disclosing such information, and
will not retain any copies, extracts or other reproductions in whole or in part
of such written material.  All documents, memoranda, notes and other writings
whatsoever prepared by such Party or its representatives (including, without
limitation, its directors, employees, third party advisors, financial
institutions, financing sources or capital providers) based on the Confidential
Information shall be destroyed, and such destruction shall be certified in
writing to EPIR, in the case of Sunovia and its Affiliates, and Sunovia, in the
case of EPIR and its Affiliates.  To the extent Confidential Information of the
other Party cannot be returned, destroyed or forgotten, the Party that received
such Confidential Information shall maintain that information in confidence in
perpetuity and shall not disclose such Confidential
Information.  Notwithstanding the preceding sentence, each Party may disclose
Confidential Information to the extent such disclosure is reasonably necessary
for prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court orders, provided that if a Party is required
by law or regulation to make any such disclosure of the other Party’s
Confidential Information, it will, except where impractical for necessary
disclosures, give reasonable advance notice to the other Party of such
disclosure requirement and will use good faith efforts to assist such other
Party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed.
 
9. Mutual Release.
 
(a)           Sunovia Release.  EPIR, Labs and Dr. Sivananthan (the “EPIR
Releasors”) hereby release and forever discharge Sunovia and its respective
predecessors, successors, parents, subsidiaries, affiliates, assigns,
transferees, agents, shareholders and attorneys as well as its respective past
and present directors, officers and employees (collectively, the “Sunovia
Releasees”) from and against (i) the claims and counterclaims asserted in the
Litigation; (ii) the claims and counterclaims that could have been asserted in
the Litigation arising out of or relating to any transaction or occurrence that
was the subject matter of the claims and counterclaims asserted in the
Litigation; and (iii) all actions, causes of action, claims, suits, debts,
damages, judgments, losses, costs, liabilities and demands whatsoever, whether
fixed or contingent, at law or in equity, and now known or unknown, that the
EPIR Releasors ever had, now have, or hereafter can, shall or may have against
the Sunovia Releasees, or any of them, arising out of or relating to the RDS
Agreement, the Stock Purchase Agreement, the Warrant, the Labs Spin Off or the
Disputes, from the beginning of time to the Effective Date; provided, however,
that nothing in this release shall be deemed to affect the enforceability of
this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           EPIR, Labs and Dr. Sivananthan Release.  Sunovia hereby releases
and forever discharges EPIR, Labs and Dr. Sivananthan and their respective
predecessors, successors, parents, subsidiaries, affiliates, assigns,
transferees, agents, shareholders and attorneys as well as their respective past
and present directors, officers and employees (collectively, the “EPIR
Releasees”) from and against (i) the claims and counterclaims asserted in the
Lawsuit; (ii) the claims and counterclaims that could have been asserted in the
Litigation arising out of or relating to any transaction or occurrence that was
the subject matter of the claims and counterclaims asserted in the Litigation;
and (iii) all actions, causes of action, claims, suits, debts, damages,
judgments, losses, costs, liabilities and demands whatsoever, whether fixed or
contingent, at law or in equity, and now known or unknown, that Sunovia ever
had, now have, or hereafter can, shall or may have against the EPIR Releasees,
or any of them, arising out of or relating to the RDS Agreement, the Stock
Purchase Agreement, the Warrant, the Labs Spin Off or the Disputes, from the
beginning of time to the Effective Date; provided, however, that nothing in this
release shall be deemed to affect the enforceability of this Agreement.


(c)           WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542.  WITHOUT DEROGATING
FROM THE ILLINOIS CHOICE OF LAW PROVISION, EACH RELEASING PARTY HEREBY AGREES
THAT THE RELEASES, WAIVERS AND COVENANTS NOT TO SUE CONTAINED HEREIN EXTEND TO
ANY AND ALL RIGHTS OF EACH RELEASING PARTY UNDER SECTION 1542 OF THE CALIFORNIA
CIVIL CODE AND ANY SIMILAR LAW OF ANY STATE OR TERRITORY OF THE UNITED STATES,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY EACH RELEASING PARTY.  EACH OF THE
RELEASING PARTY, ON BEHALF OF ITSELF AND ITS AFFILIATES, HEREBY WAIVES AND
RELINQUISHES ALL RIGHTS AND BENEFITS AFFORDED BY SECTION 1542 OF THE CALIFORNIA
CIVIL CODE (IF ANY).  SECTION 1542 OF THE CALIFORNIA CIVIL CODE PROVIDES AS
FOLLOWS:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
(d)           Limitation of Releases.  Nothing in this Agreement shall be
construed to release any of the released parties, as applicable, from any
liabilities or obligations arising from or under this Agreement.  Nothing in
this Agreement shall be construed to release any claims against any person who
fails to execute and deliver any document required to be executed and delivered
by such person in connection with this Agreement.
 
10. Representation and Warranties.  Each Party hereby represents and warrants
that it has neither assigned nor transferred, nor purported to assign or
transfer, to any other person or entity any claim or matter herein released, and
agrees to indemnify, defend and hold the releasees, and each of them, harmless
from any liability, claims, demands, damages, costs, expenses and attorneys’
fees incurred by any of them as a result of any person or entity asserting an
assignment or transfer of any rights or any claims under any such assignment or
transfer.  In addition, each of Sunovia, EPIR and Labs represent to the other
Parties hereto that the execution of this Agreement on its behalf has been
authorized and approved by all necessary corporate action and that the
undersigned officer of each has full corporate power and authority to execute
this Agreement on its behalf and to bind it to the terms hereof.  Sunovia
further represents and warrants to EPIR and Labs that it has not sold or
otherwise transferred any shares of EPIR common stock received by it in
connection with the RDS Agreement to any third party that are not being returned
to EPIR pursuant to Section 1 of this Agreement.
 
11. Attorneys’ Lien. Sunovia hereby agrees to indemnify, defend and hold EPIR,
Labs and Dr. Sivananthan, and each of them, harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred by any of them as
a result of any person or entity asserting any claim with respect to the
attorneys’ lien served by Funkhouser Vegosen Liebman & Dunn Ltd. on EPIR, Labs
and Dr. Sivananthan on March 16, 2011.
 
12. No Acknowledgment of Fault.  Each Party agrees that neither the execution
nor the performance of this Agreement is an admission of, or concession to
liability for, any claim, premise, or position of the other Party, as this
Agreement is a compromise settlement. The Parties further agree that this
settlement is the compromise of disputed claims and agree that nothing in this
Agreement shall be construed as an admission of any fault or liability by any
Party.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
13. Notice.  Any notice required to be given pursuant to this Agreement shall be
in writing and forwarded by certified or registered mail, return receipt
requested, or delivered by a courier service, such as Federal Express, DHL, or
the like, and shall be sent to the Parties at the addresses and to the
individuals listed below:
 
if to EPIR:
 
Kasivisvanathan Chelvakumar
EPIR Technologies, Inc.
590 Territorial Drive, Unit B
Bolingbrook, IL 60440
 
if to Sunovia:
 
Art Buckland
Sunovia Energy Technologies, Inc.
106 Cattlemen Road
Sarasota, FL 34232
 
if to Labs:
 
Christoph Grein
Sivananthan Laboratories, Inc.
590 Territorial Drive, Suite H
Bolingbrook, IL 60440
 
if to Dr. Sivananthan:
 
Sivalingam Sivananthan
EPIR Technologies, Inc.
590 Territorial Drive, Unit B
Bolingbrook, IL 60440
 

The individuals and addresses set forth above can be changed by a Party pursuant
to written notice as provided in this Section 13.
 
14. Independent Contractors.  This Agreement does not make any Party hereto the
agent of the other, or create a partnership or joint venture between the
Parties, and neither Party shall have the power to obligate or bind the other
Party in any manner whatsoever.  No Party hereto shall hold itself out contrary
to the provisions of this Section 14 by advertising or otherwise.  This
Agreement shall not be construed to be for the benefit of any third Party.
 
15. Integration.  This Agreement constitutes the entire agreement of the Parties
with respect to the subject matter thereof, and supersedes any prior
negotiations, representations, understandings or agreements, either oral or
written.  This Agreement cannot be modified or amended except by a written
document signed by both Parties hereto which specifically refers to this
Agreement.  No provision of this Agreement shall be interpreted against any
Party because such Party or its legal representative drafted such
provision.  The failure of either Party at any time to require performance by
the other Party of any provision hereof shall in no manner affect the right of
such Party to thereafter enforce same. The waiver by either Party of any breach
of any provision hereof shall not be construed to be a waiver of any succeeding
breach of such provision or a waiver of the provision itself.
 
16. Severability.  If any provision of this Agreement shall contravene or be
held invalid or unenforceable under the laws of any State, country or
jurisdiction in which this Agreement shall be performed or enforced, then such
contravention, invalidity or unenforceability shall not invalidate the entire
agreement.  Such invalid or unenforceable provision shall be deemed to be
modified to the extent necessary to render the Agreement valid and enforceable,
and, if no such modification shall render the Agreement valid and enforceable,
then the Agreement shall be construed as if not containing such provision, and
the rights and obligations of the Parties shall be modified, construed and
enforced accordingly.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
17. Waiver.  Except as prohibited by law, each Party hereto hereby waives any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement, any
document or agreement entered into in connection herewith or any of the
transactions contemplated hereby or thereby.
 
18. Choice of Forum.  Any legal action or proceeding relating to this Agreement
shall be submitted to the exclusive general jurisdiction and venue of the
federal and state courts of Cook County, Illinois.  Each Party hereby consents
to such jurisdiction and waives any objection that it may now or hereafter have
(a) to the venue of any such action or proceeding in any such court, or (b) that
such action or proceeding was brought in an inconvenient forum and agrees not to
plead or claim the same.
 
19. Choice of Law.  This Agreement and all matters or issues collateral thereto
shall be construed, governed by and interpreted in accordance with the laws of
the State of Illinois applicable to contracts executed and performed entirely
therein and as if prepared jointly by the Parties.
 
20. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties, their officers, directors, affiliates, subsidiaries
(direct and indirect), related parties, successors in interest and permissible
assigns and licensees, heirs, legal representatives and all persons and entities
under the control of the respective Parties hereto.  The term “related party” or
“related parties” as used in this Agreement shall mean with respect to any
person, a person that, directly or indirectly, through one or more
intermediaries, has control of, or is controlled by, or is under common control
with, such person.
 
21. Assignability.  Either Party can freely assign this Agreement to a successor
to its entire business or to the entire portion of its business to which this
Agreement pertains.
 
22. Definitions.  When used in this Agreement, the following terms have the
meanings set forth below:
 
"Affiliate" of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person, whether through the ownership of voting
securities, Contract, or otherwise.
 
"Contract" means any written or oral contract, commitment, agreement,
arrangement, note, bond, mortgage, lease, license or other agreement binding on
the parties thereto, including any amendments, supplements or modifications
thereto.
 
"Person" means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group, a Governmental Authority or any other entity.
 
"Governmental Authority" means any federal, state, local, municipal body or
agency, any court of competent jurisdiction, any governmental department,
commission, board, bureau, agency, political subdivision or other governmental
authority or instrumentality or any arbitral authority, in each case, whether
domestic or foreign.
 


 
 

--------------------------------------------------------------------------------

 
 
23. Counterparts.  This Agreement may be executed by the Parties hereto in one
or more counterparts, each of which shall be deemed to be an original, and all
of which taken together shall be deemed to constitute one and the same
instrument.  This Agreement may be delivered by facsimile or email transmission
of the relevant signature pages hereof.
 
Signature page follows.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed
individually or by their respective officers authorized to bind the Parties to
the terms hereof, in duplicate originals, each duplicate original for all
purposes being deemed an original by each Party.
 
AGREED TO AND ACCEPTED:
     Sunovia Energy Technologies, Inc.             EPIR Technologies, Inc.     
                           
By:  /s/Kasivisvanathan Chelvakumar     
   
By: /s/Arthur Buckland
 
Name: Kasivisvanathan Chelvakumar  
   
Name:  Arthur Buckland
 
Title: President  
   
Title: President and CEO
  Date:  May 12, 2011         Date:  May 12, 2011               
Sivananthan Laboratories, Inc.
                  By: /s/ Christoph Grein              Name:   Chrisoph Gein    
      Title:   Chief Scientific Officer           Date:           May 12, 2011  
                         
Sivalingam Sivananthan
                  /s/ Sivalingam Sivananthan         Date:  May 12, 2011        





            